AA

 

 

 

 

 

 

DEBTOR: Hie, case no: (F-04/ Vl -Lu
for the Periga: PBS, i 2
se

 

 

 

 

 

 

 

 

 

PHS ne OR MUST BE FILED WATT THE COURT 20 DAYS AFTER THE END oF THE MONTH
Debier must atech a2

of the follow ing reporis / documents unless the U.S. Trustee has waived the requirema

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALIN wititing.
—_.
Repardacument Previously
Attached Waived REQUIRED REPORTSI_ CUMENTS
“ 1, Cash Flow Ste ent (Page 3}
—— —_. i
7 2 Cn . alive ea 5
2. Gash Reconcili 'On(S} and Marrative (P'29e 3)
¥ 3. Cash Receints Geiail {Page 4;
uw Dae * - te tajt (Rane a)
4. Cash Disbuy semenis Detail (Page 5)
¥ 9. Recsipts and Disbursemeni Recap Case to Dat (Page 8)
uy 5. Bank Siateama enis for Ail Bank Aces unis (remember io redaci
tN. —
2H! Dui last four digits of bank account nu umber)
QUESTIONAIRE Yas ho
Please answer ihe questions below for ine month being reported: “
a
'. Did you deposit si) receipts into your DIP account this month? “as
i rae

2. Are all insurance Policies current anc j in sfiect? =
3

ee
. Have all taxes bean } timely filed anc paid? v

 

 

 

a
4. Did vou Pay ail your dlils on ‘me this month? Y

S. Are you currant on U.S. Trustees Guarierly fee naymenis? y,

5. Did you Sorrow money from a ariyone this monih? y

?. Did you pay any Dis you owed before you fled for denkrupicy?

 

 

Rev. 2013-15

PAGE 4

 

 
 

peBtor: /Nec Kk Aa her case no: /F- O4/ Ff th

CASH FLOW STATEMENT - INDIVIDUAL DEBTOR(S)
For Period: |. Le fG to iA “ B/-) F
CASH FLOW SUMMARY (SEE NOTE A)
1. Beginning Cash Balance $ 5, V/, es (I A
2. Cash Receipts

Wages $ ¢, A0F, Al

Sole Proprietarship Revenues

 

Draws from owned entities other than Sole Prop

Rental income 5 ; S95, 00

Other hte! LEC 136

Other

Total Cash Receipts $ //, fou £6 B

3. Cash Disbursements

 

 

Rent or home mortgage payment ?

 

Utilities and Telephone Expenses

Home maintenance (repairs/upkeep) ALOE 2, og
Food / Groceries q v7. 7 5

Insurance payments
Installment payments (including auto} 4, 351 ‘ &
Transportation (not including car payments) .

Legal / Professional Fees / U.S. Trustee Fees

Sole Proprietorship Expenses “be f C3, o 7

 

 

 

 

Rental praperty expenses / repairs

Other To bane Kure e A. C60. ot)

Other Grers 3,41/, /$

Other CASH DOO.

Miscellaneous VED ICAL, DSUBSCb prion! {22, %G

Total Cash Disbursements 3 [S, CSA 6 / Cc
* Ne peanbinahe Dlsbursemente) “esses @-c) CHAYS 0S)

5. Ending Cash Balance (A+D)3_ 7,543, E

CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
Total Disbursements for the Month (from “C” above)
Add: Any amounts paid on behalf of the debtor by others
Disbursements for U.S. Trustee Fee Calculation

 

 

 

 

 

 

iA) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.& Rev, 2013-10
fi) Current month beginning cash balance should equal the Previous month's ending balance. PAGE 2
JoAnne Knapp Expense Summary for December 2019

Date

November Ending Balance

Purpose of Transaction
12/2/2019 Transfer funds to debit account
12/2/2019 CPW
12/3/2019 Transfer funds to debit account
12/3/2019 Ravenel Associates
12/3/2019 Belk's
12/3/2019 J. C. Penney's
12/3/2019 Charleston Meeting Group
12/9/2019 Transfer funds to debit account
12/10/2019 Deposit
12/10/2019 Country Cable ( two month bill)
12/10/2019 Specialized Loan Services
12/18/2019 Deposit
12/19/2019 French Broad Utility
12/19/2019 AT&T
12/20/2019 Capital One

Balance December 31, 2019

$1,846.29

Amount

$300.00
$36.88
$250.00
$260.52
$65.00
$50.00
$500.00
$100.00
$2,000.00
$306.74
$1,383.31
$336.30
$212.03
$135.48
$125.00

$457.63
 

 

DEBTOR: ARC K Ke/4App

 

(4-09) «Ti

 

 

 

 

 

CASE NO
Month ending: /A / 3/ NG | Acct#1 | Acct #2 Acct #3 Acct #4
7 ‘ } 1 Si
Name of Bank: Synte Vus Syaloly e Syd us aro VAS
Last four digits of account 2HIG 449 q SUG TAA 3
Purpose of Acct (Personal or Business) fe fS0nl. al By 3 Bus Fy fe thf

Type of account (Checking or Savings)
i

Checking

thécting

Check (AG

checking

 

 

Baiance per Bank Statement at End of the Month

1, IRB

1999.93

WAGGIEl? 5 207,39

 

ADD: Deposits not credited (attach list)

 

SUBTRACT: Outstanding checks or debits (attach list}

 

Other reconciling items (attach list)

 

Month end Balance (Must agree with books)

 

t 1, 524,0

LFICIG ISG. AS

 

S257, 87

 

TOTAL OF ALL ACCOUNTS AT END OF THE MONTH

 

 

 

Vi, GB

 

Note: Attach a copy of the bank statement and bank reconciliation for each account

(2)

 

ta ne a ee ge ga ea =
AMOUNTS OWED TO OTHERS at the end of the Month {post-petition)

 

- Personally (attach list stating who, amount, when due)

 

- Business (if applicable) (attach list)

 

TOTAL OWED POST-PETITION

 

 

AMOUNTS OWED TO YOU at the end of the Month (both pre and post-petition)

 

~ Personally (attach list stating who, amount, when due)

 

- Business (if applicable) (attach list)

 

TOTAL AMOUNT OWED TO YoU

 

 

 

 

 

NARRATIVE

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court

during the reporting period, any unusual or non-recurring transactions that are reported in the cash flow statement and any

significant changes in the financial condition of the debtor which have occurred subsequent to the report date.

 

 

 

 

 

 

 

{2) Total of all accounts should equai page 2, line § - Ending Cash Balance

Rev. 2013-10
PAGE 3
DEBTOR: Make , Ki App case No: /7049/ Ja

CASH RECEIPTS DETAIL (SEE NOTE A)
SorPeriod: “2+/-/F to /2 “B/-/4

(attach additional sheets as necessary)

Debtor-In-Possession Account: >. a Lu 7-L

 

 

 

 

 

 

 

 

Total of all automatic credits for the month which identify source of deposit A
For all counter deposits, record the detail of each showing the foliowing:
{| Date | [ Payor a Description _| [Amount |
(A165 Lhacy Lypep- Condo _rérd- (/00,00\4 oy
CLARE tor! EME yutte SALARY 15GB, 30/ A
the Cans Sf Uru nts v! (S52.90
(az Ayre Buy Kavene) tend Poh. £4 yh"
ts srt unenB Salary 1x55, 40 >”
2/97 " c” a! Is$2. 30
/2[40 [im #-on REFUND YL

 

 

 

 

 

 

 

Total of all counter deposits Lf, HOY, &¢ B
Total Cash Receipts (A+B) — § / 460 Uf SL (1

(A) The term "cash” includes all forms of currency j.e., checks, cash, money orders, ete.
and associated accounts. Rev. 2013-10

PAGE 4
{7) Total for all accounts should agree with total cash receipts listed on page 2.
DEBTOR: /#eC KW APP casEno: /¥ pus 7) ays

CASH DISBURSEMENTS DETAIL (SEE NOTE A)
For Period: _/# 2A G to /t-Bs-/F

{attach additional sheets as necessary)
Debtor-In-Possession Account: yy 2 A4T-C

Total of ali automatic debits for the month which identity who is paid F249. PTA

For all checks written, racord the detail of each showing the following:

 

 

 

[Date | [Check No] | Payee |____Description (Purpose) | [Amount |
Yd led Soathens Tah Cah. Ley ments A IS¢IY-
thy /o4)  TDolape Aiige. Mensehe/d 2.000, 0

 

(114 16 wa fivey Di san Laat Cantttetal |; 50.
(2/49 _/043 Erthoby bores’ __ldayse- Mait?znante ASB. —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total of all checks written Cod, Pee

Total Cash Disbursements (A+B) $ /5;GS2.6/ (1)

{A) The term “cash” includes al! forms of currency i.e., checks, cash, money orders, etc. and associated accounts.

Rev. 2013-10

{1) Total for all accounts should agree with total cash disbursements listed an page 2. PAGE 5
Debtor:

Date Case was filed:

Jan

Feb

Mar

Apr

May

Jun

Jul

Aug

Sep

Oct

Nov

Dec

TOTAL

Year:

INCOME AND DISBURSEMENTS RECAP
ee Ko XMACP

fz]

1G

Case No: G BD A Fd)

This form is to be used to record Manthly Operating Reports' Income and Disbursements filed to date.
it serves as a running total of overall income, expenses and net income (or loss) for the case.

Year:

 

Inc

Exp

Net

 

inc-2

Exp-2

Net-2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gr £09, Pd

4, 656,40

(IEA. 30

 

 

th, 09, 26

1099.49

3706,%¢

 

 

/4,43¢ 62.

| /8, 942.76)

160.9

 

 

It, Yo}, 26

A, $00.A4

/, 096.01)

 

 

 

 

(1, 404,50

 

+ LE YER GJ

 

 

(424,03)

 

 

 

 

 

 

‘s060 Tf

 

4 599.44

 

 

 

an, eal

 

 

 

 

 

 

Rev. 2013-10
PAGE 6

 

 
P.O. Box 2646-R, Cotumbus, GA 31902

=

f q

 

Statement of Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COSTCO WHSE #0360 CHARLESTO SC
TRAN DATE 12-01-19SEQ # 933510042449

ea, Vv olf Wh 7 | i q
LFF LNAS SS Last statement: November 30, 2019
This statement: December 31. 2019
Total davs in statement period: 31
247-6 165
Page 1 of 4
Direct inquiries to:
800-334-9007
MARC KNAPP
5695 CAPTAIN KIDD RD
HOLLYWOOD SC 29449-0000
Summary of Account Balance
Account Number Ending Balance
Free Checking 247-6 $1,523.48
| Free Checking Account Number @jqjgg-247-6
Beginning balance 5,771.53
Deposits/Credits 11,404.56 Low balance 200.91
Withdrawals/Debits 15,652.61 Average balance 3,792.05
Ending balance 1,523.48 Average collected balance 3,600.00
Checks
| Number Date Amount | | Number Date Amount |
1020 12/04 2,354.84 1023 12/23 250.00
1021 12/10 2,000.00 * Skip in check sequence
1022 12/13 1,800.00
Other Debits
| Date Transaction Type Description Amount |
12-02 Check Card Purchase MERCHANT PURCHASE TERMINAL 469216 3.26
AMZNFreeTime QB7UH06J3 888 802 3 WA
TRAN DATE 11-30-195EQ # 933422100403
12-02 Check Card Purchase MERCHANT PURCHASE TERMINAL 413746 26.09
TST BESSINGER S B BQ CHARLESTO SC
TRAN DATE 11-30-19SEQ # 933428300456
12-02 Check Card Purchase MERCHANT PURCHASE TERMINAL 443106 18.44
WAFFLE HOUSE 1677 SEABROOK SC
TRAN DATE 12-01-19SEQ # 933520286688
12-02 Check Card Purchase MERCHANT PURCHASE TERMINAL 469216 143.73
AMZN Mktp US 136BP42U3 Amzn com WA
TRAN DATE 12-01-19S5EQ # 933522100041
12-02 Check Card Purchase MERCHANT PURCHASE TERMINAL 469216 21.72
AMZN Mktp US XD7HK8IK3 Amzn com WA
TRAN DATE 12-01-19SEQ # 933523100161
12-02 Check Card Purchase MERCHANT PURCHASE TERMINAL 314017 234.10
P.O. Box 2648-R, Columbus, GA 31902

cy

Ae oa op

   

Other Debits

| Date

12-04
12-09
12-09
12-10
12-10
12-11
12-11
12-12
12-16
12-16
12-16
12-16
12-16
12-17
12-17
12-17
12-18

12-18

Transaction Type
Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

ATM Withdrawal

Check Card Purchase

Check Card Purchase

POS Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

- T ry

December 31, 2019
-247-6
MARC KNAPP

 

Description

MERCHANT PURCHASE TERMINAL 449215
MAHOGANY AIRPLANE MODELS714 606 9 CA
TRAN DATE 12-03-19SEQ # 933827852627
MERCHANT PURCHASE TERMINAL 401339
OLD TOWNE GRILL AND SEAFCHARLESTO SC
TRAN DATE 12-06-19SEQ # 934022000810
MERCHANT PURCHASE TERMINAL 444500
WALGREENS 12635 JOHNS ISL SC

TRAN DATE 12-07-19SEQ # 934220000637
MERCHANT PURCHASE TERMINAL 476501
SUNRISE BISTRO JOHNS ISL SC

TRAN DATE 12-08-19SEQ # 934327400390
MERCHANT PURCHASE TERMINAL 476501
GILLIES SOUL FOOD 805 JAMES ISL SC
TRAN DATE 12-08-19SEQ # 934326726457
MERCHANT PURCHASE TERMINAL 469216
AMZN Mktp US 4D66E71G3 Amzn com WA
TRAN DATE 12-11-19SEQ # 934527100582 .&u..#¥
MERCHANT PURCHASE TERMINAL 449215
SP BRACKISH BRAN D BRACKISHC SC

TRAN DATE 12-10-19SEQ # 934425637877
MERCHANT PURCHASE TERMINAL 469216
THEJOJOBOX COM 646 827 0 NY

TRAN DATE 12-11-19SEQ # 934527100690
CASH WITHDRAWAL TERMINAL 1165X208
1870 SAM RITTENBERG BLVDCHARLESTO SC
TRAN DATE 12-14-19SEQ # 000000002414
MERCHANT PURCHASE TERMINAL 413746
TST THE FILLIN S TATIONHOLLYWOOD SC
TRAN DATE 12-14-19SEQ # 934821501068
MERCHANT PURCHASE TERMINAL 443106
WAFFLE HOUSE 1187 BEAUFORT SC

TRAN DATE 12-14-19SEQ # 934821200788
POS PURCHASE TERMINAL 06764000
TOTAL WINE AND MORE 70 CHARLESTO SC
TRAN DATE 12-14-19SEQ # 934800385453
MERCHANT PURCHASE TERMINAL 449215
SP TECOVAS WWW TECOV TX

TRAN DATE 12-15-19SEQ # 934923637142
MERCHANT PURCHASE TERMINAL 469216
HAD HARRY DAVID 800 345 5 OR

TRAN DATE 12-16-19SEQ # 935028100127
MERCHANT PURCHASE TERMINAL 449215
SQ TEXAS SWINE SH | 877 417 4 TX

TRAN DATE 12-16-19S5EQ # 935121740239
MERCHANT PURCHASE TERMINAL 449215
SP MEAT CHURCH MEATCHURC TX

TRAN DATE 12-16-19SEQ # 935021637233
MERCHANT PURCHASE TERMINAL 469216
AMZN Mktp US 840R40X53 Amzn com WA
TRAN DATE 12-17-19SEQ # 935124100183
MERCHANT PURCHASE TERMINAL 469216
AMZN Mktp US JZ0Q35LH3 Amzn com WA
TRAN DATE 12-17-19SEQ # 935124100161

Page 2 of 4

Amount |
185.97

71.51
2.65
59.21
91.59
70.83
158.05
37.00
200.00
68.00
19.84
13.07
255.00
45.89
51.95
90.95

359.68

40.28
te % 7 RIC » ny | |
a i f 7 i
ITINIY LU,

P.O. Box 2646-R, Columbus, GA 31902

yy

Other Debits

|_Date
12-19

12-20

12-20
12-20
12-20

12-23

12-23
12-23
12-23
12-23
12-23
12-23
12-23
12-23
12-23
12-24
12-26

12-26

Transaction Type
Check Card Purchase

Transfer Debit

Check Card Purchase

POS Purchase

Check Card Purchase

Transfer Debit

ATM Withdrawal

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

Check Card Purchase

oP pee
ya

Se December 31, 2019
) -247-6
MARC KNAPP

Description

MERCHANT PURCHASE TERMINAL 420785
SEWE MAIN OFFICE 843 72317 SC

TRAN DATE 12-18-19SEQ # 935220172700
TRANSFER TO DEPOSIT ACCOUNT
01008963397

MERCHANT PURCHASE TERMINAL 449215
SP PILOTMALL COM HTTPSPILO FL

TRAN DATE 12-19-19SEQ # 935421637400
POS PURCHASE TERMINAL 25191701
SHELL SERVICE STATION SUMMERVIL SC
TRAN DATE 12-20-19S5EQ # 67094000
MERCHANT PURCHASE TERMINAL 314065
BP#8289258CIRCLE K ST 27CHARLESTO SC
TRAN DATE 12-20-19SEQ # 935413271428
TRANSFER TO DEPOSIT ACCOUNT
01012248223

CASH WITHDRAWAL TERMINAL T165X208

1870 SAM RITTENBERG BLVDCHARLESTO SC

TRAN DATE 12-21-19SEQ # 000000002733
MERCHANT PURCHASE TERMINAL 469216
Amazon com XKOJN3T13 Amzn com WA
TRAN DATE 12-20-19SEQ #4 935420100046
MERCHANT PURCHASE TERMINAL 403482
LOWE'S #655 CHARLESTO SC

TRAN DATE 12-21-19SEQ # 935513086358
MERCHANT PURCHASE TERMINAL 471705
CHEFSTORE CHARLESTON CHARLESTO SC
TRAN DATE 12-21-19SEQ # 935625123561
MERCHANT PURCHASE TERMINAL 313164
HARBOR FREIGHT TOOLS 1 N CHARLES SC
TRAN DATE 12-21-19SEQ # 935520185960
MERCHANT PURCHASE TERMINAL 444500
WALGREENS 12635 JOHNS ISL SC

TRAN DATE 12-21-19SEQ # 935626000766
MERCHANT PURCHASE TERMINAL 469216
OUTBACK 4113 CHARLESTO SC

TRAN DATE 12-21-19SEQ # 935622100709
MERCHANT PURCHASE TERMINAL 405522

THEPCSOFTWARECONNECTIONS877 5715 CA

TRAN DATE 12-22-19SEQ # 935726200387
MERCHANT PURCHASE TERMINAL 314017
COSTCO WHSE #0360 CHARLESTO SC
TRAN DATE 12-23-19SEQ # 935712038897
MERCHANT PURCHASE TERMINAL 449215
SP WHITEANDWARRE N CO HTTPSWHIT NY
TRAN DATE 12-23-19SEQ # 935723637584
MERCHANT PURCHASE TERMINAL 442733
CHICK FIL A 00582 CHARLESTO SC

TRAN DATE 12-24-19SEQ # 935922710006
MERCHANT PURCHASE TERMINAL 469216
TBE BRADFORD ONLINE 800 323 5 IL
TRAN DATE 12-24-19SEQ # 935822100513

Page 3 of 4

Amount |
135.00

2,000.00

298.50
63.78
5.10

2,000.00

$00.00
196.19
35.25
184,22
58.57
27.64

68.92

 

65.99

96.66

294.00

80.38

219.36
P.O. Box 2646-R, Columbus, Ga 31902

December 31, 2019
247-6
MARC KNAPP

Page 4 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Debits
| Date Transaction Type Description Amount |
12-26 Check Card Purchase MERCHANT PURCHASE TERMINAL 469216 419.31
SQ Z GRILLS INC gosq com CA
TRAN DATE 12-25-19SEQ # 935924100867
12-27 Check Card Purchase MERCHANT PURCHASE TERMINAL 449215 7.95
REBEL SHADES WWW REBEL CA
TRAN DATE 12-26-19SEQ # 936021637697
42-27 Check Card Purchase MERCHANT PURCHASE TERMINAL 449215 103.55
SP BRACKISH BRAN D BRACKISHC SC
TRAN DATE 12-26-19SEQ # 936025637700
12-30 Check Card Purchase MERCHANT PURCHASE TERMINAL 476501 33.97
SUNRISE BISTRO JOHNS ISL SC
TRAN DATE 12-26-19SEQ # 936124400393
12-30 Check Card Purchase MERCHANT PURCHASE TERMINAL 490641 49.00
SR Bonner and Par tners 800 68117 FL
TRAN DATE 12-28-19SEQ # 936224085553
12-31 Check Card Purchase MERCHANT PURCHASE TERMINAL 444500 35.62
WALGREENS 12635 JOHNS ISL SC
TRAN DATE 12-30-19SEQ # 936525000634
Deposits/Other Credits
| Date Transaction Type Description Amount |
12-05 Deposit 2,652.30
12-10 Deposit 1,552.30
12-17 Deposit 5,647.30
12-27 ATM Deposit DEPOSIT TERM T165N201 1,552.30
SEQ # 000000004795
12-30 POS Refund MERCHANT REFUND TERMINAL 469216 0.36
AMZNFreeTime 888 802 3 WA
TRAN DATE 12-27-19SEQ # 936177100873
Balance Summary
| Date Amount Date Amount Date Amount |
11-30 5,771.53 12-12 4,497.14 12-23 1,213.96
12-02 5,324.19 12-13 2,697.14 12-24 919.96
12-04 2,783.38 12-16 2,141.23 12-26 200.91
12-05 5,435.68 12-17 7,599.74 12-27 1,641.71
12-09 95,361.52 12-18 7,199.78 12-30 1,559.10
12-10 4,763.02 12-19 7,064.78 12-31 1,523.48
12-11 4,534.14 12-20 4,697.40
Overdraft/Return Item Fees
L_ __}
Total for Total prior
this period year-to-date
Tota! Overdraft Fees 50.00 $0.00
Total Returned Item Fees $0.00 $0.00

 

 

 

 

 
